Citation Nr: 1702417	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

2.  Entitlement to an increased rating for residuals of a fracture of the left fifth metatarsal, currently evaluated as 20 percent disabling. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a postoperative scar of the left shoulder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

5.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to November 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues identified on the title page of this document were previously remanded by the Board in January 2011, at which time they were directed by separately but concurrently issued remands to the RO for additional development. In July 2012, the previously separate document numbers were merged, the Board remanded all the matters again for additional development.  Following the RO's attempts to complete the actions sought by the Board through its July 2012 remand, the case was thereafter returned to the Board.  In April 2016, the Board denied the claims for service connection for bilateral ankles, bilateral hips, and right shoulder disorders, and claim for temporary total rating, and remanded the remaining issues set forth on the title page of this document for additional development.  

The record reflects that the Veteran seeks to reopen his previously denied claim for service connection for a left knee disorder.  See August 2011 correspondence.  This matter is not on appeal and is specifically directed to the Agency of Original Jurisdiction (AOJ) for appropriate actions.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has requested that he be afforded a hearing before a member of the Board via videoconference capabilities.  See August 2016 VA Form-9 and November 2016 informal hearing presentation.  There is no indication of record that he has withdrawn his request.  In fact, the Veteran's representative has reiterated the request.  As videoconference Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




